DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statements submitted on May 1, 2020, and January 25, 2021, have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 U.S.C. 103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 11, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TANG, US 20200314933 A1, hereinafter “TANG,” in view of Rubin et al, US 9137675 B2, hereinafter “Rubin.”
Consider claim 1. 	TANG discloses: 
a method for unmanned aerial vehicle handover (see fig. 3 and paragraph [0166]:  Optionally, the terminal 301 is a drone -reads on unmanned aerial vehicle), comprising: 
in response to determining, by a source base station, that one or more base stations meet one or more handover conditions based on a measurement report sent by an unmanned aerial vehicle (see paragraph [0017]: In a possible design, the terminal receives measurement configuration information sent by the first station, where the measurement configuration information includes an event-triggered reporting manner or a periodic reporting manner, and an event in the event-triggered reporting manner is: station signal quality of a neighboring station is greater than station signal quality of a serving ), determining, by the source base station, whether there is a candidate base station that has completed a handover preparation among the one or more base stations meeting the one or more handover conditions (see paragraph [0021]: In a possible design, the terminal receives, on the common resource, a target data transmission station indicated by the first station, and receives downlink data at a resource location occupied by the target data transmission station, where the target data transmission station is the first station or the second station...); and  
in response to determining that there is a candidate base station that has completed the handover preparation among the one or more base stations meeting the one or more handover conditions, handing over, by the source base station, the unmanned aerial vehicle to the candidate base station meeting the one or more handover conditions (see paragraph [0051]: In a possible design, when an inter-virtual cell handover condition is met, the first station sends a handover command to the terminal, to instruct the terminal to hand over from the first virtual cell to a second virtual cell, where the handover command includes second ). 
Although TANG does not refer verbatim to determining handover preparation, he suggests such process in paragraph [0214], which discusses wherein “[t]he terminal measures signal quality of a neighboring virtual cell, and sends a measurement report to the source anchor base station when a measurement reporting condition is met. The source anchor base station receives the measurement report, and performs handover determining according to a handover algorithm. The source anchor base station sends a handover request message to the target anchor base station, where the handover request message includes at least context information of the terminal. The target anchor base station sends a handover request acknowledgment message to the source anchor base station, and the source anchor base station sends the handover request acknowledgment message to the terminal by using a handover command.” 
The discussion above suggests the definition of the Handover preparation phase, as defined by Rubin et al., in related art (see column 66 lines 58-62: During the Handover preparation phase, the UE 104 context in the source eNB 102 is transferred to the target eNB 102. In the Handover execution phase, the UE 104 leaves the Cell at the source eNB 102, and synchronizes and accesses the Cell at the target eNB 102).

Claim 11 claims a base station to perform the method of claim 1; therefore, similar rejection rationale applies.
Claim 21 claims a non-transitory computer readable storage medium operating in the base station of claim 11 to perform the method of claim 1; therefore, similar rejection rationale applies.
Allowable Subject Matter
Claims 2-10, 12-17, 19, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., base station switching in wireless communications.
US 11250712 B2		US 11218934 B2		US 11076328 B2
US 20210195496 A1	US 10827019 B2		US 10810893 B2
US 20200236573 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
February 18, 2022